COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JUAN ANTONIO GONZALEZ,                        §            No. 08-14-00293-CR

                     Appellant,                §                Appeal from the

 v.                                            §             346th District Court

 THE STATE OF TEXAS,                           §          of El Paso County, Texas

                     State.                    §            (TC# 20120D05048)

                                           §
                                         ORDER

       The Court GRANTS Mary Elizabeth Bonney’s fourth request for an extension of time

within which to file the Reporter’s Record until May 2, 2015.    NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mary Elizabeth Bonney, Official Court Reporter for the

346th District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the

same to this Court on or before May 2, 2015.

       IT IS SO ORDERED this 14th day of April, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and HughesJJ.